Case 5:19-cv-00060-C Document 148 Filed 10/06/20             Page 1 of 4 PageID 1470



                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                              LUBBOCK DIVISION

 KAREN DI PIAZZA, Individually and as         §
 Mother to CORBIN JAEGER and as Personal      §
 Representative of the Estate of CORBIN LEE   §
 JAEGER, Deceased,                            §
                                              §
        Plaintiff,                            §
                                              §     Civil No. 5:19-cv-0060-C
 v.                                           §
                                              §
 WEATHER GROUP TELEVISION, LLC                §
 dba THE WEATHER CHANNEL, et al.              §
                                              §
        Defendants.                           §


  DEFENDANT KEITH DANIELS, AS PERSONAL REPRESENTATIVE OF THE
   ESTATE OF RANDALL D. YARNALL’S EXPERT DISCLOSURES UNDER
      RULE 26(a)(2) OF THE FEDERAL RULES OF CIVIL PROCEDURE

        Pursuant to Rule 26(a)(2) of the Federal Rules of Civil Procedure, Defendant

 Keith Daniels, as Personal Representative of the Estate of Randall D. Yarnall, makes the

 following expert disclosures:


        26(a)(2)(C)     Witnesses Who Do Not Provide a Written Report:

        The following are persons that are likely to have information that Defendant may

 use to support its defenses in this case:

        Agents and/or employees of the Texas Department of Public Safety, including but
        not limited to the following:
        Trooper Nathaniel Washburn
        Trooper Jerry Johnson
        Corporal Roger Medrano
        Trooper Frank Mosher
        Trooper Andrew Wilson
        215 S. Berkshire
        Crosbyton, TX 79322
        (806) 675-2131
Case 5:19-cv-00060-C Document 148 Filed 10/06/20               Page 2 of 4 PageID 1471




        Agents and/or employees of Dickens County Sheriff’s Office, including but not
        limited to the following:
        Sheriff Terry Braly
        Deputy Jay Allen
        819 5th St.
        Dickens, TX 79229
        (806) 623-5533

        These law enforcement officers are expected to testify with regard to the facts and
 circumstances contained in the police report and DPS investigation file regarding the
 subject automobile accident. Whether they are qualified to render expert opinions or
 accident reconstruction and causation is unknown and this designation is not an
 agreement or waiver of the Defendant’s right to object to any such opinion testimony.

        Agents and/or employees of Dickens County EMS, including but not limited to
        the following:
        Debi Gardner, EMT-P
        Becky Rodriguez
        Romero Rodriguez
        Spur, TX 79229
        (806) 271-4838

        Agents and/or employees of Spur Volunteer Fire Department, including but not
        limited to the following:
        Chief Reid Arnold
        Andrew Adams
        Feliciano Carothers
        Cole Clark
        Max Haney
        Taffy Lee
        Rick Paschall
        Ronald Todd
        100 S. Burlington
        Spur, TX 79370

        Agents and/or employees of McAdoo Volunteer Fire Department, including but
        not limited to the following:
        Chief Mack Gardner
        Bill Berry
        James Edinburgh
        Russ Edinburgh
        Mack Gardener
        Josh Tanner
        103 N. Main St.
        McAdoo, TX 79243
Case 5:19-cv-00060-C Document 148 Filed 10/06/20            Page 3 of 4 PageID 1472




        Nancy Stone
        Dickens County Justice of the Peace
        512 Montgomery St.
        Dickens, TX 79229
        (806) 623-5233

        Agents and/or employees of Texas Department of Transportation, Traffic Control,
        including but not limited to the following:
        Kenneth Cornett
        Joshua Allen
        Eric Jernigan
        Bobby Kautz
        Randy Martin
        David Wallace
        Brendale Wilbern
        411 E. Hwy 82
        Dickens, TX 79229
        (806) 623-5241

        These emergency personnel are expected to testify with regard to the facts and
 circumstances contained in the police report and DPS investigation file regarding the
 subject automobile accident. Whether they are qualified to render expert opinions or
 accident reconstruction and causation is unknown and this designation is not an
 agreement or waiver of the Defendant’s right to object to any such opinion testimony.

        Agents and/or employees of South Plains Forensic Pathology, including but not
        limited to the following:
        Thomas R. Parsons, M.D.
        P.O. Box 64813
        Lubbock, TX 79464
        (806) 790-9611

        Dr. Parsons is expected to testify with regard to the opinions contained in the
 autopsy and toxicology reports.

        Agents and/or employees of Weather Group Television, LLC d/b/a The Weather
        Channel, including but not limited to the following:
        Dr. Greg Postel, Meteorologist
        c/o Douglas D. Fletcher
        Richard Miller
        Gerardo E. Alcantara
        Fletcher, Farley, Shipman & Salinas, LLP
        9201 N. Central Expwy., Ste. 600
        Dallas, TX 75231
        (214) 987-9600
Case 5:19-cv-00060-C Document 148 Filed 10/06/20             Page 4 of 4 PageID 1473



        Dr. Postel will testify concerning the weather conditions on the day of the accident
 and the reason the storm chasers were in the field.



                                            Respectfully submitted,


                                            BY: /s/ Robert B. Wagstaff
                                                   Robert B. Wagstaff
                                                   Attorney-in-Charge
                                                   State Bar No. 20665000
                                                   rwagstaff@mcmahonlawtx.com

                                            MCMAHON SUROVIK SUTTLE, P.C.
                                            P. O. Box 3679
                                            Abilene, TX 79604
                                            (325) 676-9183 Telephone
                                            (325) 676-8836 Fax

                                            ATTORNEYS FOR DEFENDANT
                                            KEITH DANIELS, AS PERSONAL
                                            REPRESENTATIVE OF THE ESTATE
                                            OF RANDALL D. YARNALL


                                   CERTIFICATE OF SERVICE

        This is to certify that a true copy of the above and foregoing instrument was

 filed electronically with the Court’s electronic filing system on this 6th day of

 October, 2020, in accordance with the Federal Rules of Civil Procedure and LR 5.1 of

 the Northern District of Texas.


                                              /s/ Robert B. Wagstaff
                                               Robert B. Wagstaff
